UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER HIRAM CANO,

                                 Plaintiff,

                     -against-                                   1:18-CV-11550 (CM)

 SHAWN COHEN, New York Post employee,                         ORDER OF DISMISSAL
 et al.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated October 4, 2019, the Court granted Plaintiff leave to file an amended

complaint within sixty days. The Court dismissed all of Plaintiff’s claims against the State of

New York, the Bronx County District Attorney’s Office, and Defendants Johnson, Clark, and

Kharkover. The Court also dismissed Plaintiff’s claims against the 44th Precinct. And the Court

specified that failure to comply with the Court’s order would result in dismissal of the remainder

of Plaintiff’s claims for failure to state a claim on which relief may be granted.

       Plaintiff has not filed an amended complaint. Accordingly, the Court dismisses the

remainder of Plaintiff’s claims for failure to state a claim on which relief may be granted. 28

U.S.C. § 1915(e)(2)(B)(ii).
       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   December 20, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
